ON MOTION NOR REHEARING
July 8, 1941.
The petitioner requests that we reconsider our judgment of June 16 which quashed the writ of certiorari issued in this case. To uphold his motion, the petitioner avers that among the attached properties there are foundry ovens, machinery and other objects which he considers immovable property and that in consequence they could not be attached through the proceeding established for the attachment of movable properties as was done in the main suit.
From the record it does not appear clearly that the aforesaid properties are really immovable, nor how many of each kind there are in the shop. As appears from the return of *898the writ of attachment, the marshal of the District Court of Mayagiiez attached the following properties:
“Every right, title, interest or participation that the defendant may have in the foundry shop ‘Simón Carlo’ situated in Mayagiiez, in Santiago Veve Street, with all the stock contained therein, closing the same, nailing down all the doors and windows with bars, in ■such a manner that to enter the building, the bars will have to be removed or broken.”
It is at page 14 of the brief filed by the petitioner in support of his petition of certiorari, where for the first time it is stated that the ovens are attached to the building and form a part of the same, and in a brief memorandum of the intervener, filed after the hearing of the case, he specifies that the attached properties consist:
. . of machines which are disassembled, machines which are "screwed down or which are no permanently attached to the floor, blacksmith sledges, daw hammers, belts which are connected but may be taken down, soldering machines, hoisting machines, forges, pieces of iron and iron ingots of large size and great weight, and many other ■ movable effects, all of which constitute the Simón Carlo foundry shop. The removal óf those objects, or their disassembling, was costly, it did not cause any benefit to the plaintiff and on the contrary might have caused damage to the defendant Simón Carlo, which was not the purpose or object of the plaintiff.”
In support of bis motion for rehearing, the petitioner offered an affidavit tending to maintain among other things that the machinery, ovens, etc., are permanently attached to the floor and form a part of the building and that the building with all of said accessions has been mortgaged in favor of the holder of various mortgage notes for the amount of $6,000.
Said evidence is improper within a certiorari proceeding and of course we cannot consider it to the purpose of the motion at bar.
Under these circumstances, this Court is in no condition to decide within the certiorari proceeding what is in truth *899the nature of the properties which have been attached in this case through the proceeding established for the attachment of movable property. It seems logical that the petitioner should apply to the lower court if he wishes to attack the validity of the attachment or that it be reduced to an amount which may reasonably secure the sums claimed in the complaint.
In consequence, the rehearing requested will be denied.